Citation Nr: 1449301	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-12 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for hypertension.  

2.  Entitlement to a compensable rating for diabetes mellitus.  

3.  Entitlement to a compensable rating for erectile dysfunction.  

4.  Entitlement to a rating greater than 10 percent for right lower extremity peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	William J. Odom, Attorney



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to January 1982, October 2001 to May 2002 and January 2003 to May 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The RO denied service connection for hypertension in February 2007 on the basis that it existed prior to service and was not aggravated by service, and in February 2009 declined the reopen the claim.  The Veteran did not appeal, nor was new and material evidence received within one year of notification of the decision.

2.  Evidence relating to an unestablished fact necessary to substantiate the claim and which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim has not been received since the final February 2009 decision that denied reopening the claim of service connection for hypertension,.  

3.  Service connection for diabetes mellitus was granted on the basis of aggravation and it was determined that prior to service the disability was 20 percent disabling.  

4.  The Veteran does not have or nearly approximate diabetes mellitus requiring insulin, restricted diet, and regulation of activities.   

5.  The Veteran does not have or nearly approximate penis deformity with loss of erectile power.  

6.  The Veteran does not have or nearly approximate moderate incomplete paralysis of his right external popliteal nerve or sciatic nerve.  


CONCLUSIONS OF LAW

1.  The February 2009 RO decision denying service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

2.  The criteria to reopen the claim for service connection for hypertension based on new and material evidence are not met.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for a rating in excess of 20 percent (reduced by the 20 percent pre-service degree of disability) for diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.322, 4.119, Diagnostic Code 7913 (2014).

4.  The criteria for a compensable rating for erectile dysfunction are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.31, 4.115b, Diagnostic Code 7522 (2014).

5.  The criteria for a disability rating in excess of 10 percent for right lower extremity peripheral neuropathy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8521 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  More specific notice is required in claims to reopen and claims for increased ratings.  See Kent v. Nicholson, 20 Vet. App. 1 (2006) and Vazquez-Flores v. Peake, 22 Vet. App.37 (2008).  Notice was provided in a May 2009 letter.  While the specific reason for the prior denial of service connection for hypertension was not completely provided at that time, and is necessary under Kent, in April 2012, following the issuance of the November 2009 rating decision which advised the Veteran that service connection was being denied because his pre-service hypertension was not aggravated by service, he argued that his hypertension became worse in service, demonstrating that he was aware of the service connection evidentiary requirements in light of the prior disposition of the claim.  Accordingly, remand for corrective Kent notice is not required.   See Soyini v. Derwinski, 1 Vet. App. 541 (1991) (the law does not require a useless act).  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, obtained VA examinations for diabetes mellitus, erectile dysfunction, and right lower extremity peripheral neuropathy in 2009 and 2010, and afforded the Veteran the opportunity to give testimony before the Board.  The examinations for the increased rating claims are adequate as they provide all information necessary to apply the rating criteria to rate the disabilities at issue.  There was a VA examination for hypertension in July 2010.  However, that examination was not necessary as new and material evidence has not been received to reopen such claim.  Compare Woehlaert v. Nicholson, 21 Vet. App 456 (2007), with Barr v. Nicholson, 21 Vet. App. 303 (2007).  The provisions of 38 C.F.R. § 3.159 indicate that VA examinations are not necessary where new and material evidence has not been received.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.  

Hypertension

The RO denied service connection for hypertension in February 2007 and declined to reopen the claim in February 2009 because the Veteran had not presented new and material evidence.  The Veteran was notified of the decisions and of his appellate rights by letters at the time.  He did not perfect appeals, and no new and material evidence was received within one year of notice of the decision.  Thus, the rating decisions became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The RO found in February 2007 that the Veteran's hypertension was shown on service entrance examination in January 2003, and that there was no evidence that it was permanently worsened as a result of service.  It concluded that the Veteran's hypertension existed prior to service and was not aggravated by service.  In February 2009, it found that new and material evidence to reopen had not been received.  

Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The evidence submitted since the last final decision in February 2009 is not sufficient to reopen the claim.  Recently submitted evidence shows that the Veteran has hypertension, but contains no competent indication that it became chronically worse in or due to service.  The Veteran's April 2012 statement that his hypertension became worse in service and that his medication dosages for it have drastically increased, thus aggravating his condition while in service, is not material.  He is not competent to indicate whether his hypertension was aggravated by service.  Medical evidence is required to opine on this complex medical matter.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428(2011).  

The evidence still does not show that the Veteran's hypertension was aggravated by service.  Since new and material evidence has not been received concerning the claim, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  

Higher ratings

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Diabetes mellitus 

Service connection was granted for diabetes mellitus in February 2008 on the basis that it was aggravated by service.  The RO found that evidence from prior to service showed it to be 20 percent disabling as the Veteran had required oral hypoglycemic agents and restricted diet prior to service.  A noncompensable rating was assigned as it remained 20 percent disabling at the time of the grant of service connection.  The rating reflects only the degree of disability over and above the degree of disability existing at the time of entrance into service.  38 C.F.R. § 3.322.  

As the Veteran's diabetes was found to meet the criteria for a 20 percent rating, to be assigned the next higher rating the criteria for a 40 percent rating would have to be met.  Such criteria require diabetes mellitus requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  38 C.F.R. § 4.119, Diagnostic Code 7913.  The preponderance of the evidence in this case indicates that this is not present or nearly approximated.  The October 2009 VA examination report shows that the Veteran currently requires insulin along with diet modification/restriction for the control of his diabetes.  There is no indication in any of the evidence, including the current private medical records from his private diabetic care provider, that the Veteran's diabetes mellitus requires regulation of activities, and the private physician who treats him for diabetes mellitus prescribed exercise and regular activities in February 2011.  To be entitled to a 40 percent rating, the evidence must show that it is medically necessary for a claimant to avoid strenuous occupational and recreational activities.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  The Veteran indicated in September 2010 that he has been on "regulated regular activity" for his diabetes.  This suggests that he has been advised to engage in regular activity, which does not support his claim, and no competent medical evidence indicates that his diabetes mellitus requires regulation of activities to control it.  While he also expressed in September 2010 that he feels that he should be receiving 40 percent for his diabetes mellitus, there is no evidence to support a 40 percent rating.  

Erectile dysfunction

The Veteran appeals for a compensable rating for his erectile dysfunction, which is rated under 38 C.F.R. § 4.115b, Diagnostic Code 7522.  Under such code, a 20 percent rating is warranted for deformity of the penis, with loss of erectile dysfunction.  Since there is no lower rating under Diagnostic Code 7522, if the criteria for that rating are not met or nearly approximated, a noncompensable rating is assigned.  38 C.F.R. § 4.31.  The Veteran has been awarded special monthly compensation for loss of use of a creative organ.  

The preponderance of the evidence indicates that the Veteran does not meet or nearly approximate the criteria for a 20 percent rating.  That includes the October 2009 VA examination report, which shows that the Veteran is able to have vaginal intercourse with penetration and ejaculation, although not reliably, and that his penis was normal on examination, with no testicular atrophy and normal size and consistency.  Clearly the Veteran does not have deformity of his penis as the examiner in October 2009 examined his penis and found it to be normal.   

Right lower extremity peripheral neuropathy

In a February 2007 rating decision, service connection was granted and a 10 percent rating assigned for right lower extremity peripheral neuropathy, effective from May 23, 2006.  In the same rating decision, service connection was granted and a 20 percent rating assigned for a back disability with right lower extremity radiculopathy.  It was noted within the rating decision that the peripheral neuropathy and radiculopathy are evaluated using the same rating criteria and assigning separate evaluations would be pyramiding and is not allowed.  38 C.F.R. § 4.14.  In a February 2008 rating decision, the rating for the service-connected back disability was increased to 40 percent and the characterization of that disability no longer included right lower extremity radiculopathy as it is separately rated as peripheral neuropathy. 

The Veteran appeals for a rating higher than 10 percent for his right lower extremity disability, which has been rated under 38 C.F.R. § 4.124a, Diagnostic Code 8520, concerning the evaluation of sciatic nerve paralysis or Diagnostic Code 8521 for paralysis of the external popliteal nerve.  

Under Diagnostic Code 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis; a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is assigned for complete paralysis of the sciatic nerve, where the foot dangles and drops, and there is no active movement possible of muscles below the knee, flexion of knee weakened, or very rarely, lost. Id. 

Under Diagnostic Code 8521, complete paralysis of the common peroneal nerve, a 40 percent rating contemplates foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  Disability ratings of 10 percent, 20 percent and 30 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively. Id. DC 8621 refers to neuritis of the common peroneal nerve while DC 8721 refers to neuralgia of the common personal nerve. 

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating is for the mild, or at most, the moderate degree.  See 38 C.F.R. § 4.124a, Note at "Diseases of the Peripheral Nerves."

On VA examination in October 2009, the Veteran reported numbness and pain extending down his right leg to his right foot.  He denied weakness, fatigue, and functional loss in the right leg.   On examination, his right lower extremity had diminished sensation to pin prick and light touch over the dorsal and plantar aspects of the right foot, diminished proprioception, and normal reflexes.  The diagnosis was right lower extremity neuropathy.  VA examination in October 2010 revealed equal deep tendon reflexes bilaterally, sensation intact to light touch and pain in the lower extremities, and 5/5 strength in the lower extremities.  

Based on the evidence, the Board concludes that a 20 percent rating is not warranted for the Veteran's right lower extremity peripheral neuropathy, as moderate incomplete paralysis of either the external popliteal nerve or sciatic nerve is not present or nearly approximated.  The examiner in October 2009 revealed that the findings were wholly sensory in nature.  The Veteran had normal reflexes and sensation on VA examination in October 2010, and his strength was 5/5 at that time.  In light of the above, a disability rating in excess of 10 percent for right lower extremity peripheral neuropathy is not warranted.  

The discussions above reflect that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected diabetes mellitus, erectile dysfunction, and right lower extremity peripheral neuropathy disabilities.  The Veteran's diabetes mellitus is manifested by its need for medication and diet to control it; his erectile dysfunction is partial and without penile deformity; and his right lower extremity peripheral neuropathy is manifested by numbness and pain complaints without motor impairment.  The rating criteria contemplate these impairments; hence, referral for consideration of extraschedular ratings is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App.447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, the October 2009 VA examination report shows that the Veteran is employed as an information technology consultant.  There is no evidence of unemployability due to the disabilities at issue.  Further consideration of TDIU is not warranted.

ORDER

The application to reopen the claim for service connection for hypertension is denied.

A compensable rating for diabetes mellitus is not warranted.  

A compensable rating for erectile dysfunction is not warranted.

A rating in excess of 10 percent for right lower extremity peripheral neuropathy is not warranted.  




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


